The petitioner claims to be exempt from military service as a conscript, upon the ground that he was a shoemaker. The testimony offered in support of his claim shows that for some years past he had a small farm on which he worked during the spring and summer, but during fall and winter he made shoes for his own family and for some of his neighbors. In August, 1862, he commenced, and continued to do more work in the business of making shoes than he had been previously accustomed to do, though it does not appear that he devoted himself exclusively to that occupation. This proof is not, in our (74)  opinion, sufficient to establish the right to the exemption for which the party contends. The conscription act requires that the trade upon which the claim of a mechanic to exemption is based shall be his regular occupation and employment, and not that at which he may work occasionally and at odd times. A mechanic is excused from military service, not for his own ease and as a favor to himself, but for the benefit of the public, whom, it is supposed, he can serve better by working at his trade than in any other way. He must stand towards the community upon the same footing that a common carrier does, so that all persons who may have occasion to claim the aid of his services may, at all seasonable times, be able to obtain it.
The petitioner has not shown himself to be within the limits of this rule, and his application for a discharge is therefore rejected.
PER CURIAM.                                   Application rejected.
Cited: In re Cunningham, post, 396; McDonald v. Morrow, 119 N.C. 672. *Page 33